Citation Nr: 0712223	
Decision Date: 04/26/07    Archive Date: 05/08/07

DOCKET NO.  05-37 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for obesity secondary 
to PTSD.


REPRESENTATION

Appellant represented by:	To be clarified


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The appellant had active military service from February 1968 
to January 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by the 
Portland, Oregon Regional Office (RO) that denied service 
connection for PTSD, hives, and obesity.  The veteran 
testified before the undersigned Acting Veterans Law Judge at 
a videoconference hearing in January 2007.  A transcript of 
that testimony is of record.  

In a statement received in January 2007, the veteran's 
representative notified the Board on the veteran's behalf 
that she wished to withdraw her claim of entitlement to 
service connection for hives.  See 38 C.F.R. § 20.204(b) 
(2006) (a substantive appeal may be withdrawn at any time 
before the Board promulgates a decision).  Accordingly, the 
issues on appeal are stated on the cover page of this 
decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As an initial matter, Board notes that at the January 2007 
hearing the veteran was represented by the Oregon Department 
of Veterans' Affairs, the veteran's representative notified 
the undersigned that after the appeal had been certified to 
the Board they were appointed the veteran's representative, 
and they have not had an opportunity to review the file.  It 
was requested that the veteran's appeal be remanded before 
the Board issues its decision in order to afford them this 
opportunity.  Moreover, the only VA Form 21-22, Appointment 
of Veterans Service Organization as Claimant's Representative 
that is found in the record lists The American Legion as the 
veteran's representative.   

Given the need to clarify the veteran's representation as 
well as the request made by the representative assisting the 
claimant at her personal hearing, the Board will remand the 
appeal to avoid any potential prejudice to the appellate.  
See 38 C.F.R. § 19.9 (2006).

Next, the Board notes that the veteran alleges that her PTSD 
was caused by the following three incidents that occurred 
while she was in-service, which incidents may be summarized 
as follows:

1st Waking up to a man standing over her 
bed with a knife - Fort McClellan, 
Alabama in February 1968 or Fort Lewis, 
Washington between July 1968 and February 
1969;

2nd Finding an intruder in her barracks 
who the veteran and her friends chased 
out the fire escape - Fort Lewis, 
Washington between July 1968 and February 
1969; and 

3rd Being sexually assaulted on her way 
back to her barracks after a night out 
with friends - Fort Lewis, Washington 
between the last half of 1968 and 
February 1969 or Fort Myer, Virginia 
between April 1969 and October 1969.

In her March 2003 PTSD questionnaire, the veteran named [redacted] 
[redacted] as a witness to the second incident.  At her January 
2007 hearing, a different spelling of the same witness was 
provided - [redacted].  She also testified that a [redacted]
[redacted] (a/k/a [redacted]) was with her at the time of the 
second incident.  At her hearing, the veteran also testified 
that she spoke to the Military Police (MP) after each 
incident.  She also testified that she was treated at Walter 
Reed Army Medical following the sexual assault.

A review of the record on appeal shows that the RO has 
undertaken some steps to verify the above stressors, 
including obtaining and associated with the record the 
veteran's service personnel records.  Also, a search was 
undertaken of the United States Army Crime Records Center for 
the period from July 1968 to February 1969 to find any 
reports, but without success.  

Nonetheless, given the additional details supplied by the 
veteran at her hearing the Board finds that on remand the RO 
should contact the MP offices at Fort McClellan, Alabama; 
Fort Lewis, Washington; and Fort Myer, Virginia and try to 
obtain reports pertaining to these three incidents for the 
periods in question.  See 38 U.S.C.A. § 5103A(b) (West 2002).  

Likewise, given the additional details supplied by the 
veteran at her hearing, the Board finds that on remand the RO 
should once again contact the United States Army Crime 
Records Center and see it they can locate any reports for the 
three incidents the veteran identified.  Id.  

Similarly, since the veteran's from Walter Reed Army Medical 
Center for last half of 1968 to October 1969 (i.e., the 
period in which she claimed she treated following her sexual 
assault) don't appear in the record, on remand a request 
should be made for these records.  Id.

Additionally, while the veteran since the time of her hearing 
filed with the Board a statement from Mrs. [redacted], no such 
statement has been received from [redacted] (a/k/a [redacted] 
[redacted]).  Therefore, on remand, the RO should attempt to 
contact this witness and request a statement in support of 
the veteran's claim.  Id.

While the veteran notified VA in a March 2003 statement as 
well as at her hearing that she is in receipt of Social 
Security Administration (SSA) disability, a request for these 
records have not been made by VA.  Therefore, on remand, the 
RO should also obtain and associate with the record her SSA 
record.  Id; Also see Murincsak v. Derwinski, 2 Vet. App. 363 
(1992); Masors v. Derwinski, 2 Vet. App. 180 (1992) (VA has a 
duty to assist in gathering SSA records when put on notice 
that the veteran is receiving SSA benefits). 

On remand, since a review of the record on appeal shows that 
VA does not have her post November 2005 VA treatment records, 
the RO should request these records.  38 U.S.C.A. § 5103A(b).

Lastly, while the March 2004 VA examiner who reported that 
the claims files were not available for his review opined 
that the veteran did not meet the AMERICAN PSYCHIATRIC 
ASSOCIATION:  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th Edition (1994) (DSM IV) criteria for PTSD, VA 
treatment records dated before and after the VA examination 
show her being diagnosed with chronic PTSD.  Therefore, the 
Board finds that on remand the veteran should be afforded 
another VA examination to reconcile the conflicting medical 
opinions found in the claims files as to whether the she 
suffers from PTSD.  See 38 U.S.C.A. § 5103A(d) (West 2002).

Adjudication of the claim of entitlement to service 
connection for obesity secondary to PTSD must be deferred 
pending completion of the additional evidentiary development 
ordered above.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (where a claim is inextricably intertwined with 
another claim, the claims must be adjudicated together in 
order to enter a final decision on the matter). 

Accordingly, the appeal is REMANDED to the RO/AMC for the 
following actions:

1.  The RO/AMC should contact the veteran 
and request she file a new VA Form 21-22 
in favor of her representative.

2.  After obtaining the VA Form 21-22, 
the RO/AMC should forward the record on 
appeal to the veteran's representative to 
afford them an opportunity to review it 
and file arguments on the claimant's 
behalf.

3.  The RO/AMC should contact the MP 
offices for Fort McClellan, Alabama; Fort 
Lewis, Washington; and Fort Myer, 
Virginia and request reports regarding 
the below incidents.  

1st Waking up to a man standing over 
her bed with a knife - Fort 
McClellan, Alabama in February 1968 
or Fort Lewis, Washington between 
July 1968 and February 1969;

2nd Finding an intruder in her 
barracks who the veteran and her 
friends chased out the fire escape - 
Fort Lewis, Washington between July 
1968 and February 1969; and 

3rd Being sexually assaulted on her 
way back to her barracks after a 
night out with friends - Fort Lewis, 
Washington between the last half of 
1968 and February 1969 or Fort Myer, 
Virginia between April 1969 and 
October 1969.

If any pertinent records are not 
available, or if the search for the 
record yields negative results, that fact 
should clearly be documented in the 
claims files and the veteran notified in 
writing.  Because these are Federal 
records, if they cannot be secured a 
written unavailability memorandum should 
be prepared and added to the claims 
folders.

4.  The RO/AMC should submit a request to 
the United States Army Crime Records 
Center and request reports regarding the 
below incidents.  

1st Waking up to a man standing over 
her bed with a knife - Fort 
McClellan, Alabama in February 1968 
or Fort Lewis, Washington between 
July 1968 and February 1969;

2nd Finding an intruder in her 
barracks who the veteran and her 
friends chased out the fire escape - 
Fort Lewis, Washington between July 
1968 and February 1969; and 

3rd Being sexually assaulted on her 
way back to her barracks after a 
night out with friends - Fort Lewis, 
Washington between the last half of 
1968 and February 1969 or Fort Myer, 
Virginia between April 1969 and 
October 1969.

If any pertinent records are not 
available, or if the search for the 
record yields negative results, that fact 
should clearly be documented in the 
claims files and the veteran notified in 
writing.  Because these are Federal 
records, if they cannot be secured a 
written unavailability memorandum should 
be prepared and added to the claims 
folders.

5.  The RO/AMC should contact Walter Reed 
Army Medical Center and request all 
available medical records regarding the 
veteran for 1968 and 1969.  If any 
pertinent records are not available, or 
if the search for the record yields 
negative results, that fact should 
clearly be documented in the claims files 
and the veteran notified in writing.  
Because these are Federal records, if 
they cannot be secured a written 
unavailability memorandum should be 
prepared and added to the claims folders.

6.  The RO/AMC should attempt to locate 
[redacted] (a/k/a [redacted]) and 
ask her to verify the veteran's sexual 
assault stressor.  All efforts to contact 
[redacted] (a/k/a [redacted]) should 
be memorialized in the claims files.  

7.  The RO/AMC should obtain a copy of 
the SSA's decision awarding the veteran 
disability benefits and copies of the 
records on which SSA based the initial 
award of benefits.  Any subsequent 
disability determinations, as well as the 
records upon which those determinations 
were made, should also be requested.  If 
any pertinent records are not available, 
or if the search for the record yields 
negative results, that fact should 
clearly be documented in the claims files 
and the veteran notified in writing.  
Because these are Federal records, if 
they cannot be secured a written 
unavailability memorandum should be 
prepared and added to the claims folders.

8.  The RO/AMC should obtain and 
associate the claims files the veteran's 
post-November 2005 VA treatment records, 
if any.  If any pertinent records are not 
available, or if the search for the 
record yields negative results, that fact 
should clearly be documented in the 
claims files and the veteran notified in 
writing.  Because these are Federal 
records, if they cannot be secured a 
written unavailability memorandum should 
be prepared and added to the claims 
folders.

9.  After undertaking the above 
development to the extent possible, the 
RO/AMC should schedule the veteran for a 
VA psychiatric examination.  The claims 
folders are to be made available to the 
psychiatrist for review in conjunction 
with the examination.  Based on a review 
of the claims folders including the 
statement from Mrs. [redacted] and any other 
stressor verification statement and the 
diagnosis of PTSD made by the claimant's 
VA counselor as well as the results of 
the current examination, the psychiatrist 
is to answer the following questions:

a.  Is it at least as likely as not 
(i.e., 50 percent or greater degree 
of probability) that the veteran 
meets the DSM IV criteria for PTSD?

b.  If so, is it as least as likely 
as not that PTSD was caused by any 
of the independently verifiable in-
service stressors?

c.  Is it at least as likely as not 
that the veteran's obesity is 
secondary to her PTSD?  

Note: The physician is advised that 
the term "as likely as not" does 
not mean within the realm of 
possibility.  Rather, it means that 
the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is medically 
sound to find in favor of causation 
as to find against causation.  More 
likely and as likely support the 
contended causal relationship; less 
likely weighs against the claim.  

If the examiner does not diagnose 
PTSD, she/he must explain why.

10.  If, while in remand status, 
additional evidence or information 
received triggers a need for further 
development or assistance under the VCAA, 
such as providing the veteran with 
updated notice of what evidence has been 
received and not received by VA as well 
as who has the duty to request evidence, 
then such development must be undertaken 
by VA in compliance with Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) as 
well as 38 C.F.R. § 3.304(f)(3) (2006).  
38 U.S.C.A. §§ 5100, 5103, 5103A (West 
2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).

11.  Thereafter, the RO/AMC must 
readdress the veteran's claims.  The 
RO/AMC is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If any of the benefits 
sought on appeal remains denied, the 
appellant and her representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  A 
reasonable period of time should be 
allowed for response. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

